Citation Nr: 1138629	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to January 1996.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim to the RO in June 2011, via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - including especially to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of the hearing loss in his left ear and particularly in terms of whether it, like the already service-connected hearing loss in his right ear, is the result of acoustic trauma, disease, or event during his many years of military service.

But as will be explained, because the VA compensation examiner that evaluated the Veteran on remand in July 2011 based her opinion on this determinative issue of causation on an inaccurate premise - namely, that there was no indication of hearing loss in the left ear during the Veteran's military service, including when examined for separation from service - the Board has to return the file to this VA examiner for supplemental comment on the correct facts.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and the medical opinion obtained on remand must support its conclusion with an analysis the Board can consider and weigh against contrary opinions.).


REMAND

The Veteran contends he developed hearing loss in his left ear because of repeated exposure to excessively loud noise and resultant injury (acoustic trauma) due to his military occupational specialty (MOS) as a traffic management craftsman.  He further contends that, since service connection already has been granted for the hearing loss in his right ear, it only stands to reason that the hearing loss in his left ear also is the result of his military service and not other unrelated factors. 

As noted in the prior remand, to establish entitlement to service connection, there generally must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing his claim; (2) competent and credible evidence of in-service occurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Organic diseases of the nervous system - such as sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service, as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159. 

Here, there is no disputing the Veteran has left ear hearing loss.  The June 2006 VA compensation examiner found mild, high-frequency, sensorineural hearing loss in this ear with a pure tone threshold reading at 4000 Hertz (Hz) of 40 decibels.  A private medical examination by Dr. R.B. in April 2007 resulted in a diagnosis of low frequency sensorineural hearing loss, while a VA treatment record also from April 2007 indicates moderate high frequency sensorineural hearing loss.  The VA audiologist also determined the Veteran requires the use of hearing aids in both his right and left ears.  So there is no disputing he has bilateral (i.e., right and left ear) hearing loss and, indeed, of sufficient severity according to the threshold minimum requirements of § 3.385 to also be considered a ratable disability by VA standards.  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability). 


Therefore, the determinative issue is whether this left ear hearing loss disability (like the hearing loss in his right ear) is related to the Veteran's military service, as he is alleging.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

According to the audiogram report of his October 1971 military enlistment examination, the pure tone thresholds were all 5 decibels in the Veteran's left ear at 500, 1000, 2000, and 4000 Hertz (Hz).  Regarding in-service incurrence of a relevant disease or injury, his service treatment records (STRs) note a single instance in January 1993 when he complained of pain in his left ear and received a consequent diagnosis of otitis media.  But even more importantly, the report of his October 1995 military retirement examination lists a diagnosis of high frequency sensorineural hearing loss, bilaterally, so affecting both ears.  According to the audiogram report, the puretone thresholds in decibels were 0, 5, 10, 25, and 25 in his left ear in the relevant frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.

The Veteran had a VA compensation examination in June 2006, prior to the initial adjudication of his claim, but that examiner only rendered a medical nexus opinion concerning the etiology of the hearing loss in the right ear.  As rationale for linking the hearing loss in this ear to the Veteran's military service, that examiner cited the progression of the hearing loss in this ear as indicated by the records in the claims file (c-file).  That examiner did not, however, specifically comment on the etiology of the hearing loss in the left ear, only pointed out there was no such progression of hearing loss in this other ear like there was in the right ear (adding that the hearing status for the left ear, instead, had remained within normal limits throughout the Veteran's military service).

Because that June 2006 VA compensation examiner mistakenly had indicated the Veteran did not have evidence of hearing loss in his left ear while in service, and in any event had not commented on the etiology of the hearing loss in this ear in terms of whether it was attributable to the Veteran's military service, the Board remanded this claim in June 2011 for his necessary medical nexus opinion, hoping it would be based on the correct facts and premise.

The VA audiologist that resultantly examined the Veteran on remand in July 2011 determined the Veteran's left ear hearing loss is less likely than not related to his military service.  Before offering her opinion, she reviewed his claims file and discussed with him his history of noise exposure in service and since service.  Ultimately, though, she disassociated the hearing loss in this ear from his military service.  Significantly, however when reporting the relevant medical history during service, she, like the prior June 2006 VA compensation examiner, mistakenly indicated that the hearing in the left ear was within normal limits at time of separation from service, despite the patent and express indication to the contrary as reflected by the diagnosis of bilateral high frequency sensorineural hearing loss in the report of that exit examination.  And although she apparently did not consider the 25 decibel losses in the relevant 3000 and 4000 Hz frequencies as suggestive or indicative of hearing loss in service, the Court's holding in Hensley concludes otherwise and indicates any loss greater than 20 decibels constitutes hearing loss.  So it cannot be said that the Veteran's left ear hearing was within normal limits at all times during his service, including during that separation examination, or even that there was no worsening of his left ear hearing acuity while in service.

Such a patent discrepancy, in which the examiner did not take the Veteran's complete medical history into consideration, would resultantly diminish the probative value of any opinion erroneously relying on this history.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (A medical opinion premised upon an unsubstantiated account is of no probative value.); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of a Veteran's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Return the claims file to the VA examiner that performed the July 2011 compensation evaluation of the Veteran, if still available, and ask that she submit an addendum statement concerning the likelihood (very likely, as likely as not, or unlikely) the hearing loss in the Veteran's left ear, like that in his right ear, is attributable to his military service or dates back to his service.

*In making this critical determination of causation, this examiner is advised that there was indeed indication of hearing loss in the Veteran's left ear during his October 1995 military retirement examination.  Not only was high frequency sensorineural hearing loss, bilaterally, so affecting both ears (i.e., right and left), expressly noted in the report of this exit examination, but the audiogram also confirms he had 25-decibel losses in his left ear in the relevant frequencies of 3,000 and 4,000 Hz, which, according to the holding in Hensley, was confirmation of hearing loss because he need only have had losses greater than 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Moreover, he need not have had sufficient hearing loss during his service, including during that separation examination, to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability.  Rather, he need only currently satisfy the requirements of this regulation, which he clearly does.

This VA compensation examiner therefore must base her opinion on these correct facts.  And because the Veteran is competent even as a layman to report the onset of left ear hearing loss while in service, as this requires no medical expertise but only his personal knowledge as it comes to him through his senses, the examiner must specifically address his report of any manifestation during his service in determining whether his left ear hearing loss was incurred in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else comment that is equally qualified to provide this necessary additional medical opinion.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this remaining determination.

Whoever is designated to provide this additional comment must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology since service.


To facilitate providing this additional comment, it is imperative the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize herself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review includes considering the information provided in this remand as established facts, including especially regarding the indication of hearing loss in the Veteran's left ear while in service, contrary to what this examiner previously determined when evaluating the Veteran in July 2011.

2.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


